Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and Request for Continued Examination (RCE) of 25 March 2022. Claims 1-15 are pending and have been considered as follows.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim Objections to claim 11 as set forth in the office action of 25 January 2022 have been considered and are persuasive. Therefore, the Claim Objections to claim 11 as set forth in the office action of 25 January 2022 have been withdrawn.
Applicant has amended claim 1 to omit the terms “location measurement device” and “imaging device”; as such, the 35 USC 112(f) interpretation previously on the record no longer applies.
Applicant’s amendments and arguments with respect to the rejection of claims 2, 4, 5 and 14 under 35 USC 112(b) as set forth in the office action of 25 January 2022 have been considered and are persuasive. Therefore, the rejection of claims 2, 4, 5 and 14 under 35 USC 112(b) as set forth in the office action of 25 January 2022 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 3, 6, 7, 10, 11 and 15 under 35 USC 112(b) as set forth in the office action of 25 January 2022 have been considered and are NOT persuasive. Applicant has not amended claims 3 and 15 in a way to overcome all the 35 USC 112(b) rejections on the record. Please see 35 USC 112(b) below.
Applicant’s amendments and arguments with respect to the rejection of claims 1-15 under 35 USC 101 as set forth in the office action of 25 January 2022 have been considered and are NOT persuasive.
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. 1) Applicant recites all the limitations of independent claims 1, 13 and 15 and argues that such cannot be performed mentally and is not a human activity. Examiner points to the limitations “determine the location of the vehicle on the map based on the obtained location information … determine priorities of the plurality of objects in the obtained image based on a predetermined criterion, select at least one object from among the plurality of objects based on the determined priorities of the plurality of objects” and submits that the above limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determine … location …, determine … priorities …, select … object …” in the context of this claim encompasses a person looking at data collected (obtained, etc) and forming a simple judgement (determination, choosing/selecting) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. 2) Applicant recites all the limitations of independent claims 1, 13 and 15 and argues that is contrary to the rejection as the independent claims are sufficient to amount to significantly more than the abstract idea. Examiner respectfully disagrees and submits that all the other limitations other than the ones mentioned above as abstract idea are extra solution activity as they are either mere data gathering or post solution actions. Please see 35 USC 101 below for a more thorough explanation of why claims 1-15 are rejected under 35 USC 101.

Applicant’s amendments and arguments with respect to the rejection of claims 1-15 under 35 USC 103 as set forth in the office action of 25 January 2022 have been considered and are NOT persuasive. Specifically, Applicant argues:
Referring to paragraph [0027] of Nakajima, it is respectfully noted that Nakajima teaches specifying unit 64 which is configured to specify target object by preferentially specifying one of the type of object and the area in which the object exists based on the driving conditions of the vehicle P. However, it is respectfully asserted that Nakajima fails to teach or suggest determining priorities of the plurality of objects in the obtained image based on a predetermined criterion, and select at least one object from among the plurality of objects based on the determined priorities of the plurality of objects" … MPEP § 2143 entitled Examples of Basic Examples of A Prima Facie Case of Obviousness, sets forth the following, inter alia: The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a 10 Docket: 784-350 PCT US (SH-56934-US-DMC)number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court's requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art ….

The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Examiner would first like to point that the current amendments of claims 1, 13 and 15, are reciting a very broad concept of determining some sort of priorities of the objects in the image based on some sort of predetermined criterion and selecting at least one object based on the determined priorities which is disclosed in Nakajima. For example, Examiner points to paragraphs [0006], [0034] and [0087] (emphasis added) which state “[0006] The vehicle position determination apparatus identifies the feature to be recognized by preferentially identifying any of the type of the feature and the region where the feature is present, based on the predetermined condition, … By recognizing from a photographed image of an object, the relative position of the vehicle to the position of the feature is calculated, and the current position of the vehicle is corrected. In the case where the type of feature is preferentially specified, the type of feature is specified, and when the number of features of the specified type exceeds a predetermined threshold, it is determined as a recognition target by specifying an area in which the feature is present; [0034] … when the vehicle P travels on a highway where snow is piled, road markings are difficult to be recognized and therefore are excluded from the types of features to be recognized. Therefore, the type specifying unit 641 specifies the road mark M1, the guide mark M2, and the guide mark M3 present above the road as the type of feature to be recognized. As a result, the type specifying unit 641 specifies the types of features that can be effectively recognized even in environments where there are few intersections, such as expressways, and environments in which the presence of features that are hard to be recognized is expected ...; [0087] … when the type of feature is specified with priority, when the number of features of the specified type is large, the area Q is further specified to narrow down the number of features. As a result, the vehicle position determination device according to the present embodiment can efficiently identify features that are expected to be recognizable, and can further reduce the processing load for recognition …”. There are various other examples in paragraphs [0029]-[0033] of Nakajima which disclose that the system knows (therefore based on a predetermined criterion) which object(s) from among many are better and/or should be chosen (therefore determines priorities of plurality of objects) and chooses those object(s) as such (therefore selects based on the determined priorities). Therefore, under broadest reasonable interpretation, each and every limitation of the independent claims 1, 13 and 15 are disclosed by Nakajima as modified by Kato.
Claim Objections
Claim 1 is objected to because of the following informalities:  “camera” in line 5 appears to be a typographical error and should be “a camera”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  “the priorities” in line 3 appears to be a typographical error and should be “the determined priorities”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  “the object that is not included in the map” in line 6 appears to be a typographical error and should be “the at least one second object that is not included in the map”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  “the object that is not included in the map” in lines 3-4 appears to be a typographical error and should be “the at least one second object that is not included in the map”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 10, 11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “wherein the processor is further configured to select an object from among the at least one object based on the priorities and the map information about a road on which the vehicle is moving”. The current language of claim 2 makes it appear as if an object is selected from the at least one object which was previously/already selected in claim 1; there is no support for such limitation in the specification. Based on paragraphs [0056] and [0059], Examiner suggests for the Applicant to amend claim 2 to instead recite “wherein the selecting the at least one object from among the plurality of objects is further based on the map information about a road on which the vehicle is moving”.
Claim 7 recites “wherein the processor is further configured to select an object from among the at least one object based on an attribute of the plurality of objects”. The current language of claim 7 makes it appear as if an object is selected from the at least one object which was previously/already selected in claim 1; there is no support for such limitation in the specification. Based on the specification, Examiner suggests for the Applicant to amend claim 7 to instead recite “wherein the selecting the at least one object from among the plurality of objects is further based an attribute of the plurality of objects”.
Claim 14 recites “wherein the selecting the at least one object from among the plurality of objects comprises selecting an object included in the map from among the at least one object based on the obtained map information”. The current language of claim 14 makes it appear as if an object is selected from the at least one object which was previously/already selected in claim 13; there is no support for such limitation in the specification. Based on paragraphs [0054], Examiner suggests for the Applicant to amend claim 14 to instead recite “wherein the selecting the at least one object from among the plurality of objects comprises selecting an object included in the map as the at least one object based on the obtained map information”.

Claims 3-6, 10 and 11 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10, 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because of the recited limitation “based on the priorities and the map information about a road on which the vehicle is moving”. Based on the language of claim 2, it appears as if the map information about a road on which the vehicle is moving is previously recited even though it is not. Since claim 1 previously recites “obtain map information about the map based on the location of the vehicle on the map, wherein the map information includes information related to the plurality of objects”; Examiner suggests amending claim 2 to recite “wherein the map information further incudes information related to a road on which the vehicle is moving” in the beginning of claim 2. 

Claim 3 is indefinite because of the recited limitation “select the at least one object based on …”. It is unclear, to the Examiner, whether Applicant meant to instead recite “select the at least one object further based on …” or whether the limitation of claim 3 is meant to replace the limitation of claim 1.
Claim 3 recites the limitation “the one of the plurality of objects included in the map”. There is insufficient antecedent basis for such limitation in the claim. Further, it is unclear what exactly Applicant is referring to by “select the at least one object based on whether the object that is not included in the map is located near the one of the plurality of objects included in the map”. For example, it is unclear, what the relation is between the one of the plurality of objects included in the map and the at least one object. Based on paragraphs [0054] and [0071] of the specification, Examiner suggests amending claim 3 to recite “wherein the processor is further configured to: identify at least one first object that is included 2Docket: 784-350 PCT US (SH-56934-US-DMC) in the map and at least one second object that is not included in the map, from the obtained image; wherein the at least one object is identified as the at least one first object that is included in the map and select the at least one object based on whether the at least one second object that is not included in the map is located near the at least one first object that is included in the map”. Examiner notes that Examiner also suggests amending claim 11 to instead recite “… by distinguishing the at least one first that is included in the map from the at least one second object that is not included in the map …” to avoid future 35 USC 112(b) issues.

Claim 6 recites “wherein the one of the plurality of objects included in the map in the obtained image comprises at least one of a traffic light or a sign”. There is insufficient antecedent basis for such limitation in the claim. Examiner suggests amending claim 6 to recite “wherein the at least one object comprises at least one of a traffic light or a sign”.

Claim 7 is indefinite because of the recited limitation “an object from among the at least one object”. It is unclear, to the Examiner, whether Applicant is referring to the same object in claim 2 or not. If they are the same, it is further unclear, to the Examiner, whether Applicant meant to instead recite “wherein the processor is further configured to select an object from among the at least one object further based on an attribute of the plurality of objects” or whether the limitation of claim 7 is meant to replace limitation of claim 2.

Claim 14 is indefinite because of the recited limitation “further comprising obtaining the map information about surroundings of a road on which the vehicle is moving”. Based on the language of claim 14, it appears as if the map information about surroundings of a road on which the vehicle is moving is previously recited even though it is not. Since claim 13 previously recites “obtaining map information about the map based on the location of the vehicle on the map, wherein the map information includes information related to the plurality of objects”; Examiner suggests amending claim 14 to recite “wherein the map information further incudes information related to surroundings of a road on which the vehicle is moving” in the beginning of claim 14.

Claim 15 is indefinite because of the recited limitation “A non-transitory computer-readable recording medium having recorded thereon a program for executing a method of correcting a location of a moving vehicle on a map, the method comprising: determining the location of the vehicle on the map, based on location information by using a location sensor of the vehicle”. It is unclear, to the Examiner, how a program would execute the determining, if such determining is being performed by using a location sensor of the vehicle. Examiner suggests amending claim 15 to instead recite “A non-transitory computer-readable recording medium having recorded thereon a program for executing a method of correcting a location of a moving vehicle on a map, the method comprising: determining the location of the vehicle on the map, based on location information obtained by using a location sensor of the vehicle” to make it clear that it is the location information being obtained that is by using a location sensor of the vehicle and not the determining limitation.

Claims 4, 5, 10, 11 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claim 1 is directed to a device, claim 13 is directed to a method and claim 15 is directed to a non-transitory computer-readable recording medium. Therefore, claims 1, 13 and 15 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claims 13 and 15 are rejected for the same reasons as the representative claim 1 as discussed here. Claim 1 recites: 

An electronic device for correcting a location of a moving vehicle on a map, the electronic device comprising: 
a location sensor configured to obtain location information of the vehicle; 
camera configured to obtain an image by photographing a plurality of objects located near the vehicle; 
a distance sensor configured to output a sensing signal toward surroundings of the vehicle and receive a sensing signal reflected from the plurality of objects; and 
a processor configured to: 
determine the location of the vehicle on the map based on the obtained location information, 
obtain map information about the map based on the location of the vehicle on the map, wherein the map information includes information related to the plurality of objects, 
determine priorities of the plurality of objects in the obtained image based on a predetermined criterion, 
select at least one object from among the plurality of objects based on the determined priorities of the plurality of objects, 
obtain a first distance between the selected at least one object and the vehicle based on the reflected sensing signal, and 
correct the location of the vehicle on the map based on the obtained first distance 

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determine … location …, determine … priorities …, select … object …”  in the context of this claim encompasses a person looking at data collected (obtained, etc) and forming a simple judgement (determination, choosing/selection) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer / device / processor to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

An electronic device for correcting a location of a moving vehicle on a map, the electronic device comprising: 
a location sensor configured to obtain location information of the vehicle; 
camera configured to obtain an image by photographing a plurality of objects located near the vehicle; 
a distance sensor configured to output a sensing signal toward surroundings of the vehicle and receive a sensing signal reflected from the plurality of objects; and 
a processor configured to: 
determine the location of the vehicle on the map based on the obtained location information, 
obtain map information about the map based on the location of the vehicle on the map, wherein the map information includes information related to the plurality of objects, 
determine priorities of the plurality of objects in the obtained image based on a predetermined criterion, 
select at least one object from among the plurality of objects based on the determined priorities of the plurality of objects, 
obtain a first distance between the selected at least one object and the vehicle based on the reflected sensing signal, and 
correct the location of the vehicle on the map based on the obtained first distance

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “obtain … information …,” “obtain … image …,”, “output … signal … and receive … signal …”, “obtain … information …”, “obtain … distance …” and “correct … location …” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform the process. In particular, the obtaining, outputting and receiving steps are recited at a high level of generality (i.e. as a general means of obtaining information/data and outputting and receiving a signal), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The correcting step is also recited at a high level of generality (i.e. as a general means of correcting the location of the vehicle), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Lastly, claims 1, 13 and 15 further recite the “electronic device”, “location sensor”, “camera”, “distance sensor” and “non-transitory computer-readable recording medium having recorded thereon a program” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of obtaining information/data and outputting and receiving a signal are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “correct … location …,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is correcting a location is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 2-12 and 14 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-12 and 14 are not patent eligible under the same rationale as provided for in the rejection of claim 9. 
Therefore, claim(s) 1-15 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP2017009553A) in further view of Kato (US20200114923A1).
Regarding claim 1, Nakajima discloses an electronic device for correcting a location of a moving vehicle on a map (see at least abstract, [0005] and [0050]-[0052]), the electronic device comprising: a location sensor configured to obtain location information of the vehicle (see at least [0010], [0012], [0019] and [0055]); camera configured to obtain an image by photographing a plurality of objects located near the vehicle (see at least [0006], [0010], [0011] and [0028]); a sensor configured to output a sensing signal (see at least [0014] and [0028]); and a processor configured to (see at least [0010] and [0018]) determine the location of the vehicle on the map based on the obtained location information (see at least [0010], [0012], [0019] and [0055]), obtain map information about the map based on the location of the vehicle on the map (see at least [0017], [0019], [0042], [0050], [0052] and [0055]) wherein the map information includes information related to the plurality of objects (see at least [0016]), determine priorities of the plurality of objects in the obtained image based on a predetermined criterion (see at least [0006], [0015], [0016], [0027]-[0034], [0085] and [0087]) select at least one object from among the plurality of objects based on the determined priorities of the plurality of objects (see at least [0006], [0027]-[0029], [0034]-[0038], [0085] and [0087]), obtain a first distance between the selected at least one object and the vehicle based on the sensor’s data (see at least [0006], [0028] and [0050]) and correct the location of the vehicle on the map based on the calculated first distance (see at least abstract, [0005], [0006] and [0051]).
While functionality of the laser range finder of Nakajima’s disclosure is very well known in the art, since Nakajima does not explicitly disclose a sensor configured to output a sensing signal toward surroundings of the vehicle, receive a sensing signal reflected from the plurality of objects and obtain a distance between the object and the vehicle based on the reflected sensing signal; Kato is used to expedite prosecution. Such matter is suggested by Kato (see at least [0038]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima to incorporate the teachings of Kato which teaches a sensor configured to output a sensing signal toward surroundings of the vehicle, receive a sensing signal reflected from the plurality of objects and obtain a distance between the object and the vehicle based on the reflected sensing signal since they are both directed to correcting a location of a vehicle and incorporation of the teachings of Kato would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Regarding claim 2, Nakajima as modified by Kato discloses wherein the processor is further configured to select an object from among the at least one object based on the priorities and the map information about a road on which the vehicle is moving (see at least Nakajima [0006], [0027], [0028], [0036]-[0038] and [0085]).

Regarding claim 3, Nakajima as modified by Kato discloses wherein the processor is further configured to: identify at least one first object that is included 2Docket: 784-350 PCT US (SH-56934-US-DMC) in the map and at least one second object that is not included in the map, from the obtained image (see at least Nakajima [0006], [0015], [0016], [0027], [0028], [0036]-[0038] and [0085]); and select the at least one object based on whether the object that is not included in the map is located near the one of the plurality of objects included in the map (see at least Nakajima [0006], [0027], [0028], [0036]-[0038], [0085] and [0087]).

Regarding claim 6, Nakajima as modified by Kato discloses wherein the one of the plurality of objects included in the map in the obtained image comprises at least one of a traffic light or a sign (see at least Nakajima Figures 3-8, [0015], [0016] and [0036]).

Regarding claim 7, Nakajima as modified by Kato discloses wherein the processor is further configured to select an object from among the at least the one of object based on an attribute of the object included in the map (see at least Nakajima [0015], [0016], [0027], [0028], [0036]-[0038], [0046], [0057]-[0059], [0063]-[0066] and [0085]).

Regarding claim 8, Nakajima does not explicitly disclose correct the location of the vehicle on the map in a front-back direction of the vehicle, along a road on which the vehicle is moving. However, such matter is suggested by Kato (see at least [0047], [0059], [0080] and [0089]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima to incorporate the teachings of Kato which teaches correct the location of the vehicle on the map in a front-back direction of the vehicle, along a road on which the vehicle is moving since they are both directed to correcting a location of a vehicle and incorporation of the teachings of Kato would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Regarding claim 9, Nakajima does not explicitly disclose correct the location of the vehicle on the map in a left-right direction of the vehicle, based on a lane in the obtained image. However, such matter is suggested by Kato (see at least [0047], [0059], [0074], [0080], [0082] and [0089]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima to incorporate the teachings of Kato which teaches correct the location of the vehicle on the map in a left-right direction of the vehicle, based on a lane in the obtained image since they are both directed to correcting a location of a vehicle and incorporation of the teachings of Kato would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Regarding claim 12, Nakajima as modified by Kato discloses wherein the processor is further configured to provide information about the corrected location of the vehicle to at least one of a navigation program, a road information collection program, or an autonomous driving program of the vehicle (see at least Nakajima abstract, [0005], [0006], [0051] and [0052]).

Regarding claim 13, claim 13 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 14, Nakajima as modified by Kato discloses obtaining the map information about surroundings of a road on which the vehicle is moving (see at least Nakajima [0006], [0015], [0016], [0027], [0028], [0036]-[0038] and [0085]), wherein the selecting the at least one object from among the plurality of objects comprises selecting an object included in the map from among the at least one object based on the obtained map information (see at least Nakajima [0006], [0015], [0016], [0027], [0028], [0036]-[0038] and [0085]).

Regarding claim 15, Nakajima as modified by Kato discloses a non-transitory computer-readable recording medium having recorded thereon a program for executing a method (see at least Nakajima [0010] and [0018]). The rest of claim 15 is commensurate in scope with claim 1. See above for rejection of claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP2017009553A) in further view of Kato (US20200114923A1) and in further view of Sato (JP2004045227A1).
Regarding claim 4, Nakajima as modified by Kato discloses wherein the processor is further configured to: obtain a second distance between the location of the vehicle on the map and a 39location of the at least one object, based on the map information (see at least Nakajima [0006], [0015], [0016], [0028], [0050], [0064] and [0065]); and correct the location of the vehicle on the map based on the obtained second distance and the obtained first distance (see at least Nakajima abstract, [0005], [0006], [0015], [0016], [0050], [0051], [0064] and [0065]).
Nakajima as modified by Kato does not explicitly disclose obtain the second distance between the location of the vehicle on the map and the 39location of the object, based on a time at which the plurality of objects are photographed. However, such matter is suggested by Sato (see at least lines 27-36 of Page 1 [“In order to solve … detect the vehicle position with high accuracy”], lines 7-16 of Page 2 [“The point where the absolute coordinate … the first and second error calculating means”] and lines 24-28 of Page 5 [“That is, since the absolute coordinates … corrects the vehicle position using the correction value”]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima as modified by Kato to incorporate the teachings of Sato which teaches obtain the second distance between the location of the vehicle on the map and the 39location of the object, based on a time at which the plurality of objects are photographed since they are all directed to correcting a location of a vehicle and incorporation of the teachings of Sato would ensure increased accuracy and thereby increase reliability of the overall system.
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP2017009553A) in further view of Kato (US20200114923A1) in further view of Sato (JP2004045227A1) in yet further view of Mori (US20070168119A1).
Regarding claim 5, Nakajima as modified by Kato and Sato discloses wherein the processor is further configured to correct the location of the vehicle on the map based on the obtained second distance and the obtained first distance (commensurate in scope with claim 4. See above for rejection of claim 4).
Nakajima as modified by Kato and Sato fails to disclose correct the location of the vehicle on the map based on a curvature of the road on which the vehicle is moving obtained from the map and/or from the obtained image. However, such matter is suggested by Mori (see at least abstract, Figures 3-6, [0012], [0017]-[0019], [0060] and [0061]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima as modified by Kato and Sato to incorporate the teachings of Mori which teaches correct the location of the vehicle on the map based on a curvature of the road on which the vehicle is moving obtained from the map and/or from the obtained image since they are all directed to measuring a location of a vehicle correctly and with high accuracy and incorporation of the teachings of Mori would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP2017009553A) in further view of Kato (US20200114923A1) and in further view of Okada (US20090265070A1).
Regarding claim 10, Nakajima as modified by Kato does not explicitly disclose determine whether to correct the location of the vehicle on the map by identifying the plurality of objects. However, such matter is suggested by Okada (see at least [0033]-[0036], [0053] and [0054]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima as modified by Kato to incorporate the teachings of Okada which teaches determine whether to correct the location of the vehicle on the map by identifying the plurality of objects since they are all directed to correcting a location of a vehicle and incorporation of the teachings of Okada would ensure increased efficiency and reliability.

Regarding claim 11, Nakajima as modified by Kato does not explicitly disclose determine whether to correct the location of the vehicle on the map by identifying the plurality of objects. However, such matter is suggested by Okada (see at least [0033]-[0036], [0053] and [0054]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima as modified by Kato to incorporate the teachings of Okada which teaches determine whether to correct the location of the vehicle on the map by identifying the plurality of objects since they are all directed to correcting a location of a vehicle and incorporation of the teachings of Okada would ensure increased efficiency and reliability. Nakajima as modified by Kato discloses that identifying the plurality of objects can be by 40distinguishing the one of the plurality of objects included in the map from the object that is not included in the map, in the obtained image (see at least Nakajima [0006], [0015], [0016], [0027], [0028], [0036]-[0038] and [0085]). Therefore, given Nakajima as modified by Kato and Okada, it would have been obvious to one of ordinary skill in the art that determining whether to correct the location of the vehicle on the map would/could be by distinguishing the one of the plurality of objects included in the map from an object that is not included in the map, in the obtained image in order to maximize efficiency, reliability and safety of the overall system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667       

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667